Citation Nr: 1537207	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease, including as secondary to thoracolumbar spine degenerative joint disease.
 
2.  Entitlement to service connection for bilateral upper extremity neuropathy, including as secondary to cervical spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from March 1958 to December 1961.

This case is before the Board from October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was before the Board in February 2015 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The VBMS file contains evidence (VA medical opinions and radiology reports dated in 2010) that was submitted by the Veteran after the issuance of the most recent (April 2015) Supplemental Statement of the Case (SSOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2015).  However, the additional evidence is duplicative of evidence already considered or pertains to issues not before the Board.  Therefore, the matters addressed in the decision below need not be returned to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that cervical spine degenerative joint disease had its onset in service or within one year of service discharge, or that such disability is related to service or service-connected disability.

2.  The preponderance of the evidence does not show that bilateral upper extremity neuropathy had its onset in service or within one year of service discharge, or that such disability is related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  Cervical spine degenerative joint disease was not incurred in or aggravated by service or service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Bilateral upper extremity neuropathy was not incurred in or aggravated by service or service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in June 2010, prior to the initial adjudication of the claims in October and November 2011, of the criteria for establishing service connection for cervical spine disability and bilateral upper extremity neuropathy, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In this regard, in March 2015, the Veteran was asked to provide a release for private treatment records, but he failed to do so.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  Hence, the Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider the identified private records.  

Up to date VA treatment records, for which no release was needed, were obtained.  The Veteran was also afforded an October 2011 VA examination.  An addendum opinion was obtained in March 2015.  Together, these opinions are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA's duties to notify and assist are met, the Board will address the merits of the claims.

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis and neuropathy (other organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and neuropathy (other organic diseases of the nervous system) are listed as chronic disabilities under 38 C.F.R. § 3.309(a); therefore, these disabilities may be subject to service connection based on continuity of symptomatology. 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his cervical spine disability is related to his active service, to include jumping, running and repelling while wearing boots in basic training, or secondary to his service-connected thoracolumbar spine disability.  He also maintains that his bilateral upper extremity neuropathy is secondary to his cervical spine disability.  See September 2010 Report of General Information, October 2010 Veteran's Supplemental Claim for Compensation and July 2015 Informal Hearing Presentation.  

STRs are negative for a diagnosis of cervical spine disability or upper extremity neuropathy.  A December 1961 separation examination report specifically notes that clinical evaluation of the spine and upper extremities was normal and neurologic examination was clinically normal.

Following service, a January 1987 private medical evaluation report notes the Veteran's reported history of hitting his neck on a bale of hay in 1983 or 1984; he saw a chiropractor for seven or eight treatments thereafter. At that time, range of motion of the neck was essentially full, though performed slowly.  Neurological examination revealed no abnormalities.  In October 1987, the Veteran reported a "two year" history of neck pain.  Examination revealed no loss of motion or spasm.

A September 1988 private hospitalization report notes that the Veteran was seen for lumbar spine complaints.  He reported a 20 year history of back pain which had become worse since being crushed between two cows in April 1985.  He also reported a history of intermittent numbness and tingling in his hands and feet since 1985.  Electromyograms performed previously (July 1988) revealed the right ulnar compression neuropathy at the elbow and generalized peripheral polyneuropathy.

October 1988 VA X-ray studies of the cervical spine showed that the vertebral bodies maintained normal height.  There was no significant narrowing of the disc spaces.  There was minimal marginal spurs involving C4 through C7 anteriorly suggestive of a mild degree of cervical spondylosis.

Private nerve conduction studies obtained in March 2000 suggested polyneuropathy. 

In March 2010, the Veteran underwent a VA examination for claimed thoracolumbar spine disability.  He reported numbness and tingling intermittently in both hands since 1985.  A subsequent report/opinion dated in May 2010 determined that bilateral upper polyneuropathy was as least as likely as not caused by or a result of the thoracic and lumbar spine degenerative joint disease.  However, the only opinion was based only on review of the March 2010 examination report as opposed to the complete claims file.  There was also no reasons or bases provided to support the opinion.

August 2010 VA X-ray studies of the cervical spine showed degenerative changes, most pronounced at C5-C6.

An August 2010 VA examination report notes a diagnosis of peripheral neuropathy of the bilateral upper extremities.  The examiner opined that this condition was as least as likely as not caused by or a result of cervical spine degenerative joint disease.  The examiner noted the Veteran's complaints of numbness and tingling in the hands, as well as radiologic readings in 1988 that showed "minimal marginal spurs involving C4 through C7 anteriorly suggestive of a mild degree of cervical spondylosis," EMG findings in 2000 that suggested polyneuropathy, and X-ray findings in 2010 that showed that degenerative changes in the lower cervical spine.  

The Veteran was awarded service connection for thoracolumbar spine disability in a May 2010 rating decision.


An October 2011 VA examination report notes the Veteran's complaints of neck pain and decreased range of motion.  X ray studies showed degenerative changes in the cervical spine.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner opined that the Veteran's cervical spine issues are separate from his service connected thoracolumbar spine disability, stating that degenerative joint disease of the cervical spine was less likely than not (less than 50 percent probability) proximately due to or the result of service-connected degenerative joint disease thoracolumbar spine.  The examiner opined that the Veteran's cervical spine disability was the result of 34 years of physically demanding employment as butcher and running a dairy farm.

A March 2015 VA medical opinion notes that the examiner reviewed the claims file and opined that it is less likely than not (less than 50% probability) that cervical spine degenerative joint disease is related to the Veteran's active military service.  The examiner notes that the Veteran reported cervical spine issues beginning in the 1980's, decades after service and shortly after a traumatic post-service event.  The examiner stated that there is no correlation or causation to thoracic complaints in the military.  The examiner further opined that the current diagnosis of cervical spine disability is attributed to the normal aging process, wear and tear on discs, and physically demanding occupation with 16 years working as a butcher and 16 years working on a dairy farm.  The examiner also opined that it is less likely than not (less than 50% probability) that cervical spine degenerative joint disease is chronically aggravated or worsened beyond its natural progression by service-connected thoracolumbar spine disability.

A.  Cervical Spine Degenerative Joint Disease

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for cervical spine degenerative joint disease, and the appeal must be denied.

The evidence of record does not show that service connection for cervical spine degenerative joint disease is warranted on a direct basis.  The evidence does not show that he experienced the onset of cervical spine disability during his military service.  The record also fails to show by objective evaluation that he manifested cervical spine degenerative joint disease to a degree of 10 percent by December 1962 (within the first year following his active duty service discharge, in December 1961).  The first recorded diagnosis of cervical spine degenerative joint disease, as noted above is not until many years after service. 

Any assertion of continuity of symptomatology since service also fails.  Statements made by the Veteran in 1987 and 1988 date the onset of his cervical spine (neck) problems to 1985, which is over two decades post-service.  As these statements were made for the purpose of receiving medical care, they are deemed more probative than the more recent statements made since the Veteran filed his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care), Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The preponderance of the evidence also fails to show that the Veteran's degenerative joint disease of the cervical spine is caused or aggravated by a service-connected disability, to include thoracolumbar spine degenerative joint disease.  In reaching this conclusion, the Board finds that the October 2011 and March 2015 VA opinions provide the most probative evidence against the claim for service connection on a secondary basis.  The VA examiners thoroughly reviewed the claims file, after which they essentially opined (when read together) that the Veteran's cervical spine disability was not caused or aggravated by his service-connected thoracolumbar disability.  As the VA examiners' opinions were based on a review of the pertinent medical history and are supported by sound medical rationale, they provide compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  No opinion to the contrary has been presented.

Consideration has been given to the Veteran's own lay statements that his cervical spine disability is somehow related to service or service-connected disability.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient  to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Notably, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's cervical spine degenerative joint disease is caused or related to events during his active service or a service-connected disability is not something that can be determined by mere observation.  Nor is this question simple.  Clinical testing as well as training is required to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his cervical spine disability are not competent evidence as to a nexus. 

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for cervical spine degenerative joint disease.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 .

B.  Bilateral Upper Extremity Neuropathy

The Board likewise finds that the preponderance of the evidence is against the claim for service connection for bilateral upper extremity neuropathy.  The record does not contain any competent evidence that upper extremity neuropathy was present in service or for many years thereafter.  The Veteran does not contend otherwise.  As noted above, the Veteran made no complaints in this regard, and no such disability was diagnosed, until many years after service.  Consequently, service connection for such disability on the basis that it was manifested in service or within one year of service discharge is not warranted. 

The Veteran may still establish service connection for bilateral upper extremity neuropathy by competent and probative evidence showing that such disability is somehow related to service.  However, the medical evidence of record does not show or suggest that currently upper extremity neuropathy is etiologically related to service.  Again, the Veteran does not contend otherwise.  Rather, the Veteran's contention appears to be that his cervical spine disability has caused the neuropathy. 

With regard to a secondary service connection theory of entitlement, an August 2010 VA examiner opined that peripheral neuropathy of the bilateral upper extremities was as least as likely as not caused by or a result of cervical spine degenerative joint disease.  Reasons and bases for this opinion were provided, with citation to the medical evidence of record, as noted above.  Although a May 2010 VA examiner provided an opinion that the Veteran's upper extremity neuropathy is caused by or the result of his thoracolumbar degenerative joint disease, this opinion was based only upon review of a March 2010 VA examination report, and not the entire claims file.  Additionally, no medical basis was provided to support this opinion.  Therefore, the Board finds this opinion to be of little probative value.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light of this, the Board finds the August 2010 VA opinion to be the most probative medical evidence of record.

However, because service connection for cervical spine disability has been denied, service connection is not available for a disability that is secondarily caused by cervical spine disability.  As such, a threshold legal requirement for establishing service connection for bilateral upper extremity neuropathy as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (cervical spine disability) alleged to have caused or aggravated the upper extremity neuropathy for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for bilateral upper extremity neuropathy as secondary to cervical spine disability must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The weight of the evidence is against this claim; hence, it must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cervical spine degenerative joint disease is denied.

Service connection for bilateral upper extremity neuropathy is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


